NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 15a0513n.06

                                           No. 14-3558


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

GRANT KEATING, individually and on             )
                                                                                     FILED
behalf of all others similarly situated,       )                                Jul 21, 2015
                                               )                           DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                    )
                                               )
v.                                             )     ON APPEAL FROM THE UNITED
                                               )     STATES DISTRICT COURT FOR THE
PETERSON’S NELNET, LLC; NELNET,                )     NORTHERN DISTRICT OF OHIO
INC.; and CUNET, LLC,                          )
                                               )
       Defendants-Appellees.                   )




       BEFORE:         DAUGHTREY, McKEAGUE, and STRANCH, Circuit Judges.



       MARTHA CRAIG DAUGHTREY, Circuit Judge. Plaintiff Grant Keating, on behalf of

a putative class of plaintiffs, appeals the district court’s grant of summary judgment to

defendants Nelnet, Inc., Peterson’s Nelnet, LLC, and CUnet, LLC, on Keating’s allegation that

the defendants violated provisions of the Telephone Consumer Protection Act (TCPA),

47 U.S.C. § 227, by sending an unsolicited text message to his cellular telephone. Although

Keating concedes that the defendants themselves did not send the text message, he argues that

the defendants should be held vicariously liable for the illegal actions of downstream vendors.

The district court held to the contrary, finding the evidence on summary judgment insufficient to

establish liability. We affirm.
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

                      FACTUAL AND PROCEDURAL BACKGROUND

       Grant Keating, an Ohio resident, is a licensed attorney who works for the law firm that

represents him in this matter. Keating alleged that he received the following text message on his

cellular telephone on June 10, 2011: “Searching for a college or trade school? Get FREE

education advice. Call to speak to an advisor now at 866-944-3042. Send STOP to opt out.” He

maintained that he did not solicit information about colleges or trade schools and did not consent

to receive any such advertisements by text message on his phone. Consequently, Keating

referred the matter to his attorneys, who filed suit in federal district court, alleging violations of

the TCPA on behalf of the plaintiff and a putative class of similarly situated persons “who

received calls on their cellular telephones from Defendants’ automatic telephone dialing system

without giving Defendants prior express consent.” Through the ensuing discovery process, the

relevant facts underlying this appeal were brought to light.         Documentary and testimonial

evidence revealed that defendant Nelnet, Inc., is the parent company of both Peterson’s Nelnet,

LLC, and CUnet, LLC, sister companies under the direction of Todd Eicher. Eicher explained

that CUnet was formed to provide marketing services to higher-education institutions.

Specifically, “CUnet uses various marketing media, including mobile media, in an attempt to

generate potential student inquiries for its . . . clients.” One such service offered by CUnet,

CollegeQuest, attempted “to match prospective student candidates with higher education

institutions” through a website operated for CollegeQuest.

       CUnet’s CollegeQuest Campaign consisted of two components—a click-to-call

(CollegeQuest C2C) program and a click-to-web (CollegeQuest C2W) program. As explained

by Akeel Haider, CUnet’s mobile media strategist:

       The CollegeQuest C2C Campaign only was to involve graphical banner images
       contained in mobile-optimized web pages and/or in mobile applications used on

                                                 -2-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

       mobile electronic devices which would encourage the end user to “click” the
       image. Once the end-user clicked the banner image, the user’s cell phone would
       open a new web browser which would be directed to a separate mobile web page.
       That separate web page would contain information on how to contact
       CollegeQuest, including a specific telephone number. The end-user could click
       on the telephone number to call the CollegeQuest call center directly from the
       user’s cell phone.

                                           *****

       The CollegeQuest C2W Campaign was intended to be a mobile media marketing
       campaign in which graphical images were to be displayed on banner
       advertisements contained in the internet web browser pages and/or mobile
       application programs used on mobile electronic devices. The graphical marketing
       banners were intended to encourage the mobile device user to “click” on the
       graphical image to initiate the process of opening the mobile device’s web
       browser application to a mobile web page. That mobile web page would contain
       an informational form which would ask the mobile device user to enter certain
       contact information so that the user could receive more information. The mobile
       device user could not call any telephone number directly from the web page.

       To carry out the two campaigns, CUnet contracted with CornerBlue, a marketing

company “specifically focused on mobile devices that use mobile applications or have internet

web browsing capabilities.”    As part of that contract with CornerBlue, CUnet provided

CornerBlue with the graphical banner images that CUnet had developed and that Haider

referenced. CUnet made clear to CornerBlue “that the CollegeQuest C2C Campaign was not to

involve the use of SMS [short messaging service] or text messages. CornerBlue also understood

that it was not authorized to send SMS or text messages for the CollegeQuest C2C Campaign.”

In fact, “[b]ecause of the graphical nature of the banner images developed by CUnet, the images

could not be used in text messages as a click to call.” Similarly, “[t]he CollegeQuest C2W

Campaign was purely a graphical banner campaign” and thus did not involve click-to-call

telephone numbers or the sending of text messages.

       CornerBlue conducted the entire CollegeQuest C2W Campaign itself, and no text

messages were sent in connection with that advertising effort. Unfortunately, the CollegeQuest

                                              -3-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

C2C Campaign was not as free from misuse. Despite its contract with CUnet that prohibited the

assignment, transfer, or delegation of any obligation incurred under the terms of the document

without prior written consent from CUnet, CornerBlue subcontracted its click-to-call campaign

obligations to AKMG, Inc., on June 2, 2011. Moreover, CornerBlue never informed CUnet of

the subcontracting of the CollegeQuest C2C Campaign to AKMG. CornerBlue, however, was

adamant that it never authorized AKMG to send SMS or text messages for the campaign or to

publish any click-to-call campaigns using text messages or materials other than the banner

images received from CUnet. Otherwise, CornerBlue controlled neither the manner and means

by which AKMG performed its work nor the detail or quality of that work.

       CornerBlue’s subcontract with AKMG did not define the extent of CUnet’s attenuation

from the ultimate transmission of the text message to Keating. In fact, the evidence before the

district court indicated that AKMG in turn entered into its own agreement with River City

Media, LLC, whereby AKMG would supply River City Media with language to be used in an

advertising campaign—the same campaign for which CornerBlue had contracted with AKMG—

and River City Media would transmit that advertisement through text messaging using an auto-

dialer. Matt Ferris, a River City Media representative, testified during his deposition that

AKMG specifically indicated to him that the information provided by AKMG was to be sent via

text messaging. Ferris stated further that although he thought that River City Media was using a

list of recipients who had consented to the receipt of text messages, his company never took

steps to insure that the recipients of the text messages actually had consented to receiving such

advertisements.

       Ferris also testified that River City Media’s only correspondence regarding the campaign

was with representatives of AKMG, and that no one from his company ever had dealings with


                                               -4-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

anyone from CornerBlue, from Nelnet, from Peterson’s Nelnet, or from CUnet. Furthermore,

Ferris was adamant that none of the defendants in this action ever authorized River City Media to

send text messages as part of the advertising campaign.

       In any event, upon the direction of individuals at AKMG, River City Media transmitted

text messages, identical to the message received by plaintiff Keating, to an unspecified number

of cellular phones. On June 10, 2011, Akeel Haider at CUnet learned that an individual had

contacted the CollegeQuest call center to complain about receiving an unauthorized text message

in connection with the click-to-call campaign. Haider immediately contacted Arthur Chaparyan,

the co-founder and chief executive officer of CornerBlue, and asked him to investigate the

situation and determine how a text message could have been sent despite CUnet’s explicit

directions that no such mobile-media tactics were to be employed in the CollegeQuest C2C

Campaign. That same day, Haider deactivated the click-to-call campaign until he could be

assured that further breaches of protocol would not occur. Over the next ten days, Haider

received emails from Chaparyan “confirming that CornerBlue was not and would not be sending

SMS text messages on any of the mobile media marketing campaigns.”              In light of that

assurance, Haider reactivated the campaign on June 22, 2011.

       On July 1, 2011, however, Haider was told of another complaint tendered by an

individual who also had received a text message in connection with the click-to-call campaign.

Haider again directed CornerBlue to investigate the breach of protocol and deactivated the

CollegeQuest C2C Campaign a second time. After Chaparyan reiterated that CornerBlue would

not be sending any text messages in conjunction with the campaign, Haider reactivated

CollegeQuest C2C on August 10, 2011, before terminating it permanently on August 26, 2011.




                                               -5-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

       On August 24, 2011, two days prior to the termination of the click-to-call campaign,

plaintiff Keating filed suit in federal district court “on behalf of himself and for all other persons

similarly situated . . . who received calls on their cellular telephones from Defendants’ automatic

telephone dialing system without giving Defendants prior express consent.” In that complaint,

Keating alleged that more than 40 people received the unwanted texts in violation of the

provisions of the TCPA. Pursuant to the Act, the plaintiff sought damages of “actual monetary

loss or $500 for each violation, whichever is greater, pursuant to 47 U.S.C. § 227(b)(3),” as well

as the treble damages allowed for willful or knowing violations of the statute’s prohibitions. The

initial complaint named as defendants only Nelnet, Inc., and Peterson’s Nelnet, LLC, but Keating

later filed an amended complaint that added CUnet as a party defendant.

       The defendants filed motions for summary judgment in their favor, arguing that they

were not responsible for the sending of the offending texts and that neither CornerBlue, AKMG,

nor River City Media were agents of the defendants or entities under their control. Prior to the

district court’s ruling on the summary-judgment motion, Keating voluntarily dismissed

Peterson’s Nelnet as a defendant, leaving only CUnet and its parent corporation, Nelnet, Inc., as

potentially responsible parties.

       The district court then granted the defendants’ motion. In doing so, the district court

concluded:

       Plaintiff has failed to provide any evidence that could support a finding that any
       Defendant in this case ever authorized River City to send the text messages at
       issue. Further[,] there is no evidence that River City was an agent of CUnet, or an
       agent of CornerBlue, the only entity authorized by CUnet to engage in mobile
       media marketing on its behalf.

From that ruling, Keating now appeals.




                                                 -6-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

                                          DISCUSSION

       We review de novo the grant of summary judgment by a district court. See Dodd v.

Donahoe, 715 F.3d 151, 155 (6th Cir. 2013). Summary judgment will be granted “if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact exists

only when, assuming the truth of the non-moving party’s evidence and construing all inferences

from that evidence in the light most favorable to the non-moving party, there is sufficient

evidence for a trier of fact to find for that party. See Ciminillo v. Streicher, 434 F.3d 461, 464

(6th Cir. 2006).    A non-moving party cannot withstand summary judgment, however, by

introduction of a “mere scintilla” of evidence in its favor. Id.

Text Messages as “Calls”

       Pursuant to the relevant provisions of the TCPA:

       It shall be unlawful for any person within the United States . . . to make any call
       (other than a call made for emergency purposes or made with the prior express
       consent of the called party) using any automatic telephone dialing system . . . to
       any telephone number assigned to a . . . cellular telephone service . . . .

47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added). Although the term “call” is not defined in the

TCPA, the Federal Communications Commission (FCC) has ruled explicitly that the statute’s

prohibitions “encompass[] both voice calls and text calls to wireless numbers including, for

example, short message service (SMS) calls, provided the call is made to a telephone number

assigned to such service.” In the Matter of Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, Report and Order, 18 FCC Rcd. 14014, 14115 (July 3, 2003).

       Neither the plaintiff nor the defendants contest the inclusion of text messages in the

TCPA’s prohibition of unauthorized “calls” made from an automatic telephone dialing system.

Nor, in light of well-established administrative-law jurisprudence, could they do so legitimately.

                                                 -7-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

In Chevron v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984), the United States

Supreme Court announced a two-step framework to be used by courts when reviewing

administrative interpretations of federal law. First, a reviewing court must examine the language

of the relevant statute. “If the intent of Congress is clear, that is the end of the matter; for the

court, as well as the agency, must give effect to the unambiguously expressed intent of

Congress.”    Id. at 842-43.    However, if the plain language of the statute does not reveal

Congress’s intent in enacting the legislation, courts must defer to “permissible construction[s]”

of the statute by the administrative agency entrusted with implementing the law, id. at 843, that

is, courts must follow an agency interpretation if the interpretation is not “arbitrary, capricious,

or manifestly contrary to the statute.” Id. at 844.

       It is clear that Congress did not address, or even intend to address, the treatment of text

messages when considering and passing the TCPA. In fact, the first text message was not sent

until December 3, 1992, almost a full year after the December 20, 1991, enactment of the TCPA.

See Joanna Stern, Happy 20th Birthday, Text Message, But You’re Past Your Prime, ABC News

(Dec. 3, 2012), http://abcnews.go.com/Technology/happy-20th-birthday-text-mssage-now-past-

prime/story?id=17864096. Thus, because Congress could not have addressed the relevant issue

upon passage of the TCPA, we must defer to the reasonable interpretation of the Act offered by

the FCC in its 2003 guidance.

       One of the overriding purposes of the TCPA is to “protect the privacy interests of

residential telephone subscribers by placing restrictions on unsolicited, automated telephone

calls . . . .” S.Rep. No. 102-178, at 1 (1991), reprinted in 1991 U.S.C.C.A.N. 1968. It clearly

was not “arbitrary, capricious, or manifestly contrary to the statute” for the commission to

conclude that automated transmissions of text messages would engender the same unwanted


                                                 -8-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

intrusions as automated telephone calls and should be regulated. We thus unhesitatingly afford

deference to the agency holding that a text message should be treated as a “call” for purposes of

the TCPA.

Direct Liability

       Even though the defendants do not contest the proposition that the unauthorized

transmission of text messages falls under the prohibitions listed in the TCPA, they do contend

that they cannot be held directly liable for any statutory violation because the evidence before the

district court is uncontroverted that neither Nelnet nor CUnet ever sent a text message in

connection with the CollegeQuest C2C Campaign. In fact, the evidence before the court shows

conclusively that River City Media, at the direction of AKMG, sent the offending text messages

to Keating and to other putative class members. It thus seems clear that the district court did not

err in granting summary judgment to the defendants on Keating’s claim that Nelnet, Inc., and

CUnet, LLC, should be held directly liable under the TCPA for the plaintiff’s receipt of an

unauthorized text-messaged advertisement without his consent.

Vicarious Liability

       Direct liability, however, is not the sole basis for recovery of damages under the TCPA.

The absence of any record evidence of the defendants’ direct liability does not necessarily mean

that the defendants cannot be found to be liable to Keating vicariously under common-law

theories of actual authority, apparent authority, or ratification. Indeed, Keating argues on appeal

that CornerBlue was CUnet’s agent and thus had actual, or at least apparent, authority to approve

River City Media’s text-message campaign.

       In Charvat v. EchoStar Satellite, 630 F.3d 459, 465 (6th Cir. 2010), we were presented

with a similar issue: whether Charvat, a plaintiff who alleged that he received 30 calls from


                                                -9-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

telemarketers despite previously having listed his telephone number on the do-not-call list, could

“recover damages from EchoStar, an entity that did not place any illegal calls to him but whose

independent contractors did.” Finding ambiguity in the wording of the statute regarding whether

a company may be held liable for calls (or text messages) sent “on its behalf,” the Charvat court

referred the matter to the FCC for its advice on the issue. In response, the commission issued

Declaratory Ruling 13-54, In the Matter of the Joint Petition Filed by Dish Network, LLC, the

United States of America, and the States of California, Illinois, North Carolina, and Ohio for

Declaratory Ruling Concerning the Telephone Consumer Protection Act (TCPA) Rules, 28 FCC

Rcd. 6574 (May 9, 2013) (Dish Network).

       Subsection 47 U.S.C. § 227(b), the provision of the statute that Keating alleges the

defendants violated, simply prohibits “any person” from making or initiating a “call” (except an

emergency call or a call made pursuant to the prior express consent of the called party) by using

any automated telephone dialing system. However, even though persons—like the defendants

here—may not have “made” or “initiated” the calls or text messages that actually are placed by

third parties, the FCC concluded that such defendants still “may be held vicariously liable . . . for

TCPA violations . . . under a broad range of [federal common-law] agency principles, including

not only formal agency, but also principles of apparent authority and ratification.”            Dish

Network, 28 FCC Rcd. at 6584. As the commission explained:

       The classical definition of “agency” contemplates “the fiduciary relationship that
       arises when one person (a ‘principal’) manifests assent to another person (an
       ‘agent’) that the agent shall act on the principal’s behalf and subject to the
       principal’s control.” Potential liability under general agency-related principles
       extends beyond classical agency, however. A principal may be liable in
       circumstances where a third party has apparent (if not actual) authority. Such
       “[a]pparent authority holds a principal accountable for the results of third-party
       beliefs about an actor’s authority to act as an agent when the belief is reasonable
       and is traceable to a manifestation of the principal.” Other principles of agency
       law may support liability in particular cases. For example, a seller may be liable

                                                -10-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

       for the acts of another under traditional agency principles if it ratifies those acts
       by knowingly accepting their benefits. Such ratification may occur “through
       conduct justifiable only on the assumption that the person consents to be bound
       by the act’s legal consequences.”

Id. at 6586-87 (footnotes omitted).

       Keating spends much of his appellate brief seeking to justify imposition of vicarious

liability upon CUnet based upon an assertion that CornerBlue was an agent of the defendants.

This line of attack on the district court’s judgment is unavailing for a number of reasons. First,

the clear wording of the operative contract between CUnet and CornerBlue states “that the

parties to th[e] Agreement are independent contractors” and that CornerBlue has “no authority to

make or accept any offers or representations on [CUnet’s] behalf.” Such contractual language

flies directly in the face of the classic definition of common-law agency: “Agency is the

fiduciary relationship that arises when one person (a ‘principal’) manifests assent to another

person (an ‘agent’) that the agent shall act on the principal’s behalf and subject to the principal’s

control, and the agent manifests assent or otherwise consents so to act.” Restatement (Third) of

Agency §1.01 (2006). Because CornerBlue was never authorized to act on CUnet’s behalf, but

rather only pursuant to contractual obligations, no principal-agent relationship was established.

       Second, and most damaging to the plaintiff’s position, the improper acts that Keating

seeks to impute to CUnet through that defendant’s business relationship with CornerBlue were

not performed by CornerBlue at all. Instead, all evidence in the record points to the fact that

River City Media sent the unauthorized text messages to the putative plaintiff class—without the

knowledge or acquiescence of CornerBlue or of CUnet. Moreover, Keating has offered no

evidence to support his bald assertion that River City Media could have been acting at CUnet’s

behest. To the contrary, the evidence adduced by the parties makes clear that CUnet and River

City Media were unaware of each other’s existence until the filing of this lawsuit. Deposition

                                                -11-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

testimony established: that CUnet never contracted with either AKMG or River City Media; that

CUnet was not aware that CornerBlue had subcontracted with AKMG, or that AKMG then

subcontracted its responsibilities to River City Media; that River City Media never was given

authority by the defendants to send text messages; that River City Media’s only correspondence

of any kind regarding the click-to-call campaign was with AKMG, not with the defendants; and

that River City Media never had any contact of any sort with Nelnet, Peterson’s Nelnet, CUnet,

or even CornerBlue.

Actual Authority of an “Agent”

       The fact that CornerBlue, AKMG, and River City Media cannot be considered agents of

the defendants necessarily dooms Keating’s claims based on an expressed-agency theory against

Nelnet and CUnet. Likewise, the plaintiff cannot succeed against the defendants on his TCPA

claim by relying on the agency concepts of actual authority or apparent authority, even if

CornerBlue or River City Media were to be considered an agent of CUnet. The Restatement

(Third) of Agency explains that “[a]n agent acts with actual authority when, at the time of taking

action that has legal consequences for the principal, the agent reasonably believes, in accordance

with the principal’s manifestations to the agent, that the principal wishes the agent so to act.” Id.

at § 2.01. Despite the fact that CornerBlue clearly did not send the text messages at issue in this

case, Keating argues that CUnet nevertheless can be deemed liable for any texts sent as a result

of CUnet’s contract with CornerBlue. In support of this allegation, Keating points to the fact that

CUnet had entered into an identical contract previously with a company by the name of Mivani,

and that the CUnet-Mivani advertising campaign admittedly involved the transmission of text

messages to individuals who consented to receipt of such information. Thus, claims Keating,




                                                -12-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

CUnet must have envisioned the possibility that text-messaging would be used in the

CollegeQuest C2C Campaign as well.

       The mere fact that the CornerBlue and Mivani contracts were functionally identical

cannot, however, justify the conclusion that Keating seeks to draw from that fact. First, neither

contract made explicit mention of text-messaging, despite the fact that the plaintiff argues that

the mere use of the term “mobile advertising” in the contracts implies approval of text-messaging

campaigns.    Second, all parties to the contract between CUnet and CornerBlue stated

unequivocally that text messaging was not to be used in the CollegeQuest C2C Campaign, a

restriction not present in the dealings between CUnet and Mivani.           In fact, Chaparyan,

CornerBlue’s chief executive officer, testified that only once before had CornerBlue authorized

its downstream vendors to send text messages, that the company had not done so since, and that

it did not do so in the CollegeQuest C2C Campaign. Chaparyan supported that assertion by

referencing the advertising platform for CornerBlue’s contract with CUnet that specifically

outlawed all “SMS traffic” during the campaign. Finally, and most tellingly, CUnet directed that

its CollegeQuest C2C Campaign was to be conducted through the use of graphical advertising

banners, images that Chaparyan explained “could not be used in text messages as a click to call.”

The record thus contains absolutely no evidence whatever that would support a conclusion that

CUnet conferred actual authority upon CornerBlue or any downstream vendor to use text

messages during the CollegeQuest C2C Campaign.

Apparent Authority of an “Agent”

       Nor is there any evidence to support Keating’s assertion that he reasonably could have

believed that CornerBlue, AKMG, or River City Media possessed apparent authority from CUnet

to send unauthorized text messages as part of the advertising campaign. The Restatement (Third)


                                              -13-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

of Agency, section 2.03, defines “apparent authority” as “the power held by an agent or other

actor to affect a principal’s legal relations with third parties when a third party reasonably

believes the actor has authority to act on behalf of the principal and that belief is traceable to the

principal’s manifestations.” Stated differently, under the theory of apparent authority, a principal

will incur liability for the acts of an “agent” if the principal “held the agent out to third parties as

possessing sufficient authority to commit the particular act in question, and there was reliance

upon the apparent authority.” Jones v. Federated Fin. Reserve Corp., 144 F.3d 961, 965 (6th

Cir. 1998). Thus, “[t]he apparent power of an agent is to be determined by the act of the

principal and not by the acts of the agent . . . [.]” Brainard v. Am. Skandia Life Assurance Corp.,

432 F.3d 655, 663 (6th Cir. 2005) (quoting Master Consol. Corp. v. BancOhio Nat’l Bank,

575 N.E.2d 817, 822 (Ohio 1991)).

        The very formulation of the contours of apparent authority, when viewed in light of the

evidence before the district court, serves to validate the district court’s determination that the

defendants are no more vicariously liable to Keating under a theory of apparent authority than

they are under an actual-authority framework. As has been stated previously, nothing in the

record before this court reasonably can be construed to indicate that the defendants held out to

third parties, or to anyone else, that CornerBlue was authorized to send text messages to

individuals who had not agreed to receive them. To the contrary, CUnet’s campaign to use

graphical banners to generate interest in their “product” actually foreclosed the possibility that

such text messages would be sent with CUnet’s approval.

        Lastly, in its Dish Network declaratory ruling, the FCC explained:

        [A] seller would be responsible under the TCPA for the unauthorized conduct of a
        third-party telemarketer that is otherwise authorized to market on the seller’s
        behalf if the seller knew (or reasonably should have known) that the telemarketer


                                                 -14-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

       was violating the TCPA on the seller’s behalf and the seller failed to take
       effective steps within its power to force the telemarketer to cease that conduct.

Dish Network, 28 FCC Recd. at 6592 (footnote omitted). This administrative explication of the

extent of a principal’s vicarious liability under common-law agency theories again highlights the

deficiencies in Keating’s claim against the defendants. First, “the unauthorized conduct” in this

matter—the sending of the text messages—was not done by a telemarketer “otherwise authorized

to market on the seller’s behalf.” Rather, the text messages were sent by River City Media, a

company unknown to the defendants, who also had no knowledge that CornerBlue had

subcontracted its responsibilities. Second, Keating offered no evidence that the defendants had

any information that would have suggested that unauthorized text messages were being sent until

such time as the company received complaint calls alerting them to that fact. Indeed, given that

the defendants contracted with CornerBlue for an advertising campaign that used graphical

banners that made text-messaging impossible, the defendants could not have envisioned the

breach in protocol that occurred. Third, upon receiving information that offending texts had

been transmitted, CUnet immediately suspended the campaign and reinstated it only after being

assured that CornerBlue did not and would not send text messages. A second complaint resulted

in a second deactivation of the campaign for more than one month. Only after receiving

additional reassurances from CornerBlue that the campaign would be handled as envisioned by

the defendants was a second reactivation authorized before the campaign was suspended entirely.

       Nothing in the record before this court gives any indication that the defendants authorized

a third party to conduct a text-messaging campaign. Furthermore, Keating has offered no

evidence to show that the defendants had any advance knowledge of improper activities by their

subcontractor’s subcontractor’s subcontractor. When those misdeeds were brought to light,

CUnet took immediate and appropriate action to suspend the campaign until it received

                                              -15-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

assurances from CornerBlue that such missteps would not be repeated. The district court thus

did not err in concluding that the defendants also were not vicariously liable to Keating under an

apparent-authority theory.

                                        CONCLUSION

       Plaintiff Keating asserts that allowing the defendants in this case to escape liability for

the text messages sent by River City Media is tantamount to drawing a roadmap for

unscrupulous telemarketers on how to circumvent the protections afforded consumers under the

TCPA. Such a concern would be legitimate if a company were to be so lax in the conduct of an

advertising campaign that it took no precautions to ensure compliance with relevant statutes and

regulations. But inattention to legal restrictions is not present in this case. There is no dispute

that neither CUnet nor Nelnet sent any text messages in connection with the CollegeQuest C2C

Campaign. Moreover, the defendants’ subcontractor, CornerBlue, also did not send the improper

texts and, in fact, could not do so because CUnet supplied CornerBlue with only graphical

banners for the campaign—banners that were incompatible with text transmissions. When

CornerBlue in turn subcontracted with AKMG to run the campaign—an assignment that was not

revealed to CUnet—even CornerBlue took the precautionary step of noting in its advertising

platform that text messages were prohibited. Furthermore, when informed of breaches in the

campaign’s protocol, CUnet took immediate and appropriate, albeit ultimately ineffective, steps

to ensure that such missteps were not repeated.

       Keating has failed to identify any genuine dispute of fact that possibly could justify a

finding that River City Media was an agent of the defendants or that the offending party had

either actual or apparent authority to act as it did on the defendants’ behalf. Thus, we conclude




                                               -16-
No. 14-3558
Keating v. Peterson’s Nelnet, LLC

that, in light of the facts before it, the district court appropriately granted summary judgment to

the defendants on Keating’s TCPA claim, and we AFFIRM the judgment of the district court.




                                               -17-